DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the preliminary amendment filed 14 February 2019. No claims have been amended. Claims 1-17 have been cancelled. Claims 18-33 have been added. Therefore, claims 18-33 are presently pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 February 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Specification
The substitute specification filed 14 February 2019 has been entered because it conforms to 37 CFR 1.125(b) and (c).
The disclosure is objected to because of the following informalities: the specification includes section headings which are underlined. Section headings are required to be in all upper-case font with no underlined or bold text. See MPEP 37 C.F.R. 1.154(c).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, line 7 recites “two pivot axes, which are different”. It is unclear what the pivots axes are different to or different from. Line 8 recites the limitation of “the same direction” which lacks antecedent basis. Lines 10-11 recite the limitation of “the form” which lacks antecedent basis. Line 14 recites the term “can be” which is considered indefinite because it implies that the “closing cover and the mouthpiece” may or may not be “pivoted about the first pivot axis”. Line 15 recites the term “can be” which is considered indefinite because it implies that “the closure cap” may or may not be “pivoted about the second pivot axis”. Line 17 recites “a pivot axis” and it is unclear if the pivot axis is the same as or different from the first pivot axis or second pivot axis recited in lines 8-9. Lines 19-20 recite that “both pivot axes … to be immovable relative to one another”. It appears as though an essential element, such as a stopper or limiter that performs the function of the claimed limitation, is missing.
Regarding claim 19, line 7 recites “two pivot axes, which are different”. It is unclear what the pivots axes are different to or different from. Line 8 recites the 
Regarding claim 21, line 2 recites the term “can be” which is considered indefinite because it implies that the “third pivot axis” may or may not be “pivoted together with the closing cover”.
Regarding claim 22, line 2 recites the term “can be” which is considered indefinite because it implies that the “mouthpiece” may or may not be “pivoted about the third pivot axis”.
	Regarding claim 23, lines 3-5 recite “the mouthpiece and the closure cap extend towards each other without overlap of their outer contours in a most open position”. It 
	Regarding claim 29, lines 2-3 recite the limitation of “the plug reception” which lacks antecedent basis. 
	Regarding claim 30, it is unclear if the limitation is intended to be a method or apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05p.
	Regarding claim 31, line 2 recites “the journal”. As claim 29 recites multiple journals, it is unclear which journal is being referred to.
	Regarding claim 33, line 2 recites the limitations of “the plug directions” and “the plug connections” which lack antecedent basis. Line 4 recites the term “can” which is considered indefinite because it implies that the “plug directions” may or may not “draw an acute or right angle”. Lines 3-4 recite the term “one another” and it is unclear as to which structures are being referred to. Line 5 recites “projected into a plane” and it is unclear as to what structure is being projected onto the plane. Line 6 recites the limitation of “the circumferential direction” which lacks antecedent basis. It is also unclear how a circumference can have a direction as a circumference is defined as “the distance measured around the edge of a circle or a round object” and therefore does not have a reference point which can be used to define a direction.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 20, lines 2-3 recite the limitations, “the two pivot axes which comprise the first pivot axis and the second pivot axis, are formed” which are already recited in lines 7-9 of claim 18.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20, 23 and 25-33, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bilgic (2014/0318538 A1) in view of Von Schuckmann (2015/0059747 A1).

Bilgic discloses everything as claimed, including the first pivot axis, but is silent with regard to a second pivot axis represented in the form of a point, the second pivot axis being arranged next to the first pivot axis, with only the closure cap can be pivoted about the second pivot axis.
In figures 3 and 5 Von Schuckmann teaches a second pivot axis x represented in the form of a point, the second pivot axis x being arranged next to the first pivot axis y, with only the closure cap 3 can be pivoted about the second pivot axis x (the first pivot axis y is shown to be on a lower portion of the housing 2, the second pivot axis x being shown in the form of a point in respect of a side view of the housing, the second pivot axis x being shown to be arranged next to a same side of a capsule receiver 28 and only the closure cap 3 is pivoted about the second pivot axis x, see para. [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bilgic’s housing to include a second pivot axis and to have only the closure cap being pivoted about the second pivot axis as taught by Von Schuckmann to reduce contamination within the interior of the device.
The modified Bilgic device discloses that the first pivot axis is arranged closer to the capsule receiver in a use state of the device, that the first pivot axis and the second pivot axis are different but run in the same direction and are immovable relative to one another (the first pivot axis, as taught by Bilgic, includes the mouthpiece and closure 
Regarding claim 20, the modified Bilgic device discloses that only two pivot axes (the first pivot axis, as taught by Bilgic and the second pivot axis, as taught by Von Schuckmann, see fig. 2 of Bilgic and fig. 3 of Von Schuckmann) which comprise the first pivot axis and the second pivot axis, are formed (the first pivot axis and second pivot axis are formed on the housing, see fig. 2 of Bilgic and fig. 3 of Von Schuckmann).
Regarding claim 23, the modified Bilgic device discloses that in respect of the side view, in which the geometric axes of the pivot axes are represented in the form of points (the first pivot axis is shown to extend along hinge 10 and, with respect to a side view of the housing 4, the geometric axis of the first pivot axis is represented in the form of a point, see fig. 2 of Bilgic; the second pivot axis x being represented in the form of a point, see fig. 3 of Von Schuckmann), the mouthpiece and the closure cap extending towards each other without overlap of their outer contours in a most open position (the mouthpiece 2 extends toward the closure cap 1 and the mouthpiece 2 has a protruding structure to prevent the mouthpiece 2 from being rotated more than 90 degrees, see figs. 8-9, such that the mouthpiece’s 2 outer contour does not overlap with the closure cap 1 in a most open position, see fig. 8 and para. [0095] of Bilgic).

Regarding claim 26, the modified Bilgic device discloses that the closing cover is plug-connected to the housing 4 (the closing cover 3 is plug-connected, via hinge 10, to the housing 4, see fig. 2 and para. [0089] lines 4-8 of Bilgic).
Regarding claim 27, the modified Bilgic device discloses that the mouthpiece is plug-connected to the housing (the mouthpiece 2 is plug-connected, via hinge 10, to the housing 4, see fig. 2 and para. [0089] lines 4-8 of Bilgic).
Regarding claim 28, the modified Bilgic device discloses that wherein the mouthpiece is plug-connected to the closing cover (the mouthpiece 2 is shown to be plug-connected, via hinge 10, with the closing cover 3, see fig. 2 and para. [0089] lines 4-8 of Bilgic).
Regarding claim 29, the modified Bilgic device discloses that the closing cover has integrally molded journals (protruding structures, which each have a hole 3a, on each side of closing cover 3, see fig. 3 of Bilgic), for the plug reception in plug moldings (the housing 4 includes slots for receiving the hinge 10 and the journals of the closing cover 3, see figs. 2-3 and 12 and para. [0089] lines 4-8 of Bilgic).
Regarding claim 30, the modified Bilgic device discloses that, in contrast to a deformation tendency resulting in response to an insertion process, the plug moldings of the housing in the use state of the device are encompassed by an area of the closing 
Regarding claim 31, the modified Bilgic device discloses that the journal has a cross section comprising an annular wall (the journal of the closing cover 3 in curved such that its cross-section has an annual shape and therefore comprises an annular wall, see fig. 3 of Bilgic).
Regarding claim 32, the modified Bilgic device discloses that the mouthpiece has a plug molding for a journal (hinge 10, see fig. 2 of Bilgic) of the closing cover (the mouthpiece 2 has a plug molding 2a for a journal 10 of the closing cover 3, see fig. 9a and para. [0089] lines 4-8 of Bilgic).
Regarding claim 33, the modified Bilgic device discloses that the plug directions (the plug directions run along the axis that the hinge 10 extends along, a first plug direction running in a direction starting between the journals of the closing cover 3 and extending toward the front of housing 4 and a second plug direction, running in an opposite direction, starting between the journals of the closing cover 3 and extending toward the back of the housing 4, see fig. 2 and 12 of Bilgic) for obtaining the plug connections between the closing cover and the housing, and between the mouthpiece and the closing cover, can draw an acute or right angle to one another, projected into a plane perpendicular to the geometric pivot axis of the closing cover, in the circumferential direction to the geometric pivot axis (when the closing cap 3 is pivoted such that the closing cap 3 is at a 90 degree angle with the housing 2, the plug directions, as recited above, would draw an acute angle with one another when .
Claim 19, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Bilgic (2014/0318538 A1) in view of Wright et al. (2010/0192949 A1).
Regarding claim 19, in figures 1-3 and 7 Bilgic discloses a device for inhaling powdery substances contained in capsules (the device is a dry powder inhaler which uses dry powder contained in capsules, see abstract), comprising a housing (bottom casing 4), a capsule receiver (capsule chamber 11), a closing cover (midplate 3), a mouthpiece 2, and a closure cap (mouthpiece cover 1), the closure cap 1 being designed to simultaneously cover the mouthpiece 2, the closing cover 3 and the capsule receiver 11 (the closing cap 1 is pivoted from an open position, see fig. 2, to a closed position, see fig. 1, to cover the mouthpiece 2, closing cover 3 and capsule receiver 11), wherein the closure cap 1, the mouthpiece 2 and the closing cover 3 are hinged in a pivotable manner (the closure cap 1, mouthpiece 2 and closing cover 3 are connected via a hinge 10 to be pivoted by the user, see fig. 2 and para. [0089] lines 4-8), wherein a pivot axis is formed, which, in respect of a side view in which geometric axis of the pivot axis is represented in the form of a point (the pivot axis is shown to extend along hinge 10 and, with respect to a side view of the housing 4, the geometric axis of the pivot axis is represented in the form of a point, see fig. 2), is arranged next to a same side of the capsule receiver 11, wherein the pivot axis is arranged closer to the capsule receiver 11 in a use state of the device (the pivot axis is arranged close to the capsule receiver 11 
Bilgic discloses everything as claimed, including the pivot axis being a second pivot axis with the closing cover 3 and the closure cap 1 are configured to be pivoted about the second pivot axis (the closing cover 3 and closure cap 1 include holes 3a and 1a respectively to rotate about the second pivot axis via hinge 10, see fig. 2 and para. [0089] lines 4-8), but is silent with regard to a first being represented in the form of a point, and wherein only the mouthpiece can be pivoted about the first pivot axis.
In figure 2c and 3a-3b Wright teaches that only a mouthpiece 21 can be pivoted about a first pivot axis A (the mouthpiece 21 pivots about a closing cover 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bilgic’s housing to have a first pivot axis with only the mouthpiece being pivoted about the first pivot axis as taught by Wright to allow the user to independently control the movement of the mouthpiece during use of the device.
The modified Bilgic device discloses that the first pivot axis is arranged closer to the capsule receiver in a use state of the device, that the first pivot axis and the second pivot axis are different but run in the same direction (the first pivot axis, as taught by Wright, includes the mouthpiece and closure cover which are closest to the capsule receiver compared to the second pivot axis, as taught by Bilgic, which is closer to the .
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bilgic and Von Schuckmann as applied to claim 18 above, and further in view of Wright et al. (2010/0192949 A1).
Regarding claims 21-22, the modified Bilgic device discloses the first and second pivot axes with the mouthpiece and closing cover being pivoted about the first pivot axis (the mouthpiece 2 and closing cover 3 are pivoted about the hinge 10 of the first pivot axis, see fig. 2 of Bilgic), but is silent with regard to a third pivot axis, which can be pivoted together with the closing cover, is formed on the closing cover and, wherein, only the mouthpiece can be pivoted about the third pivot axis.
In figure 2c and 3a-3b Wright teaches a pivot axis A, which can be pivoted together with the closing cover 20, is formed on the closing cover 20 and, wherein, only the mouthpiece 21 can be pivoted about the pivot axis A (the mouthpiece 21 pivots about a closing cover 20 via the pivot axis A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bilgic’s housing to have a third pivot axis with only the mouthpiece being pivoted about the first pivot axis as taught by Wright to allow the user to independently control the movement of the mouthpiece during use of the device.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bilgic and Von Schuckmann as applied to claim 18 above, and further in view of Bhide et al. (10,556,069 B2).

In figures 1-3 Bhide teaches that a mouthpiece 3 and a closing cover 4 are locked with each other for joint pivoting (the closing cover 4 is securely attached to the mouthpiece 3, via hinge 6, such that the closing cover 4 is locked with the mouthpiece 3 and both the mouthpiece 3 and closing cover 4 jointly pivoted, see fig. 3 and col. 4 lines 4-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Bilgic housing and first pivot axis to have the mouthpiece and closing cover be locked together for joint pivoting as taught by Bhide to more securely connect the mouthpiece and closing cover to prevent the mouthpiece and closing cover from accidently becoming detached from each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoepner et al. (2007/0102391 A1) is cited to show a closure cap and housing with plug moldings and journals.
Nishibayashi et al. (2009/0205656 A1) is cited to show a housing with multiple pivot axes.
Andrade et al. (2013/0255679 A1) is cited to show a first pivot axis and second pivot axis for an inhaler.
Malhotra et al. (2016/0279355 A1) is cited to show an inhaler with multiple pivot axes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785